El Juez Puesidente Se. Quiñones
emitió la opinión del tribunal.
Don Víctor Millín Taforó presentó escrito de demanda ante la Corte Municipal de San Jnan contra Guillermo Andrés, reclamando nn caballo de sn propiedad, qne afirmaba se encon-traba en poder del demandado, y además, la cantidad de sesenta dollars en concepto de daños y perjuicios por sn reten-ción ; solicitó también de la misma corte municipal, por virtud de una declaración escrita y jurada, hecha de acuerdo con el artículo 171 del Código de Enjuiciamiento Civil, que se le entregase el caballo en cuestión, en calidad de depósito, previa la aprobación de la oportuna fianza; dicha corte municipal accedió á lo solicitado, y el demandante prestó fianza por la suma de ciento sesenta dollars, pero de los autos originales no aparece que tal depósito llegara á verificarse, quedando incumplida la orden de la corte municipal, con referencia al mismo. Celebrado el juicio ante la corte municipal, dictó ésta sentencia el día 3 de noviembre último, declarando sin lugar 1a. demanda, y apelada esa sentencia para ante la Corte de Dis-trito del Distrito Judicial de San Juan, se elevaron á dicha corte las actuaciones originales. Con fecha 7 de diciembre de 1906, el abogado del demandante presentó un escrito á la Corte de Distrito de San Juan, manifestando que por haber fallecido el demandado y hacerse necesario citar para juicio á *190la sucesión del mismo, cuya residencia se ignoraba, la tramita-ción de la referida apelación ante diclia corte había de ser dilatada, y que como el Dr. Lippit, en cuyo poder se encon-traba el caballo objeto del pleito, venía dándole trabajo- diaria-mente, al extremo de haber perdido mucho en su valor, á fin de que no continuara ese estado de cosas, suplicaba á la corte se sirviera disponer que el caballo mencionado le fuera entre-gado al peticionario en calidad de depósito, á reserva de lo que resolviera la corte después del juicio, ordenando que, al efecto, se expidiera mandamiento al marshal para que proce-diera á tomar posesión del mismo, solicitándolo del Dr. Lip-pit, para entregarlo, en tal concepto, al demandante. La corte accedió al depósito por el marshal del caballo reclamado,' pre-via fianza de treinta- dollars; prestada ésta, y aprobada que fué por el juez de dicha corte, se libró el oportuno manda-miento al marshal para el cumplimiento de lo dispuesto, eje-cutándose el mismo con fecha de 18 de diciembre de 1906, en que fué recogido dicho caballo por el marshal de poder del Dr. Lippit, y entregado al demandante en calidad de depó-sito. En el mismo día 18 de diciembre de 1906, el abogado Sr. Coll y Cuchí, en representación del Dr. W. F. Lippit, compareció ante la Corte de Distrito de San Juan, y presentó ante ella una moción, suplicando se dejara sin efecto la orden de la misma corte que acordó el depósito del caballo, mandando devolverlo al compareciente, alegando para ello •que dicho Sr. Lippit no es parte en dicho juicio, ni tenía noticia del procedimiento, en virtud del cual dicha orden se -dictó, y que la petición, solicitando el depósito no fué noti-ficada á parte alguna, ni se hizo tampoco con arreglo á de-recho. La Corte de Distrito de San Juan,- después de .argumentada por las partes la moción, dictó orden soste-niendo su primitiva resolución sobre depósito del caballo en poder del demandante, con la misma fianza que había pres-tado á favor de los demandados.
En 26 de diciembre de 1906 el abogado Sr. Coll y Cuchí, «en representación del Dr. Lippit, presentó escrito á este tri*191bunal en solicitud de un auto de certiorari á. fin de qne se ordenara á la Corte de Distrito de San Juan qne elevara las diligencias originales referentes al caso pendiente ante la misma, entre Yíctor Millín Taforó y Gfnillermo Andrés, para qne, revisando este tribunal los procedimientos seguidos en dicto caso con respecto al depósito del caballo en cuestión, acordara lo que fuera procedente con arreglo á derecho. Ex-pedido el mandamiento y recibidos los autos, se celebró la vista ante este tribunal, sin asistencia de las partes.
Es indudable que el procedimiento seguido ante la Corte de Distrito de San Juan por la representación del demandante, para obtener la entrega del caballo, objeto del pleito, en cali-dad de depósito, no se ha ajustado en lo más mínimo á lo que ■determinan los artículos 171 y siguientes del Código de En-juiciamiento Civil, que tratan de la reclamación de bienes muebles en litigio; según dichos artículos, el demandante que deseare obtener la entrega de esos bienes, ó alguna persona en su nombre, deberá presentar una declaración escrita y jurada, expresando en ella todos los particulares que dichos .artículos prescriben, uno de los cuales es el verdadero valor de los bienes, debiendo otorgarse una fianza escrita por dos ó más fiadores de suficiente responsabilidad, comprometiéndose £ favor del demandado en doble cantidad de la consignada co-mo valor de los bienes en la mencionada declaración. Tal de-claración escrita y jurada no se ha presentado por el deman-dante, ni por ninguna otra persona, ni aparece tampoco el fun-damento que haya tenido la corte de distrito para señalar la cantidad de 30 dollars como fianza que había de prestar el demandante á favor del demandado, fijando así, en 15 dollars el valor del referido caballo.
El peticionario en este caso ha sido, por consiguiente, pri-vado de la posesión y disfrute del caballo por un procedimiento ilegal y para reclamar contra él no tiene otro recurso ordi-nario, que siendp adecuado y -eficaz, pueda, subsanando los errores cometidos, volver aquél á su posesión, pues aunque es cierto que el artículo 180 del Código de Enjuiciamiento Civil *192le otorga dentro del mismo procedimiento el recurso de pre-sentar la declaración escrita y jurada con los requisitos que el mismo artículo establece para obtener la suspensión del depósito, entendemos que ese recurso ni es adecuado para corregir las irregularidades cometidas en el procedimiento y obtener su nulidad que es la finalidad del certiorari, ni es tam-poco eficaz para este efecto, toda vez que puede ser contrarres-tado por el demandante, ejercitando éste á su vez el derecho que el mismo artículo le concede de prestar al marshal, eje-cutor de la orden de depósito, una garantía contra la reclama-ción del tercero, constituyendo una fianza por dos fiadores de suficiente responsabilidad.
Por las precedentes consideraciones, somos de opinión que no habiéndose cumplido con los requisitos legales, procede declarar nulo todo lo actuado ante la Corte de Distrito de San Juan en el procedimiento seguido por el demandante Víctor Millín Taforó para obtener la entrega del caballo de referencia, y en su consecuencia, ordenar se devuelva éste al Dr. W. F. Lippit, en cuyo poder ae encontraba cuando fué ocupado, con las costas de las actuaciones declaradas nulas á cargo del demandante.

Resuelto de conformidad.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.